Citation Nr: 1511650	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 25, 1966 to December 24, 1969.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to service connection for tinnitus, the Veteran and his representative contend that the negative VA opinion dated in March 2012 overly relied on his service treatment records and did not adequately consider his assertions that he suffered his first incidence of tinnitus during his service and that it was perceived as a buzzing sound.  He said it remained intermittent and reoccurring during service and post-service until it became more pronounced, constant, and more recently, worse.  The Veteran's service duty included radio listening for Morse code messaging.  The Veteran's representative stated that his buzzing experienced was commensurate with the static sounds he was constantly exposed to during radio listening.  The VA examiner opined that his tinnitus is not related to his service or current hearing loss, but she provided no alternative etiology for his disability and so the opinion was inadequate.  With regard to hearing loss, the Veteran and his representative also assert that the examiner relied predominantly on the Veteran's entrance and separation exam results of 1966 and 1969, respectively, which were noted by the examiner to be within normal limits.  The examiner explained that the Veteran's examinations were performed before ISO-ANSI units were normalized for audiometric examinations, but she failed to report the converted units within her report.  

The Board notes that since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  

Thus, in this case, only the entrance examination needs to be converted.  The VA examiner made reference to the conversion in general, although not stating the converted data.  However, by the time the Veteran was examined for discharge, his audiometric findings presumed to be in ISO-ANSI units.  The Veteran and his representative also assert that the VA examiner did not comment on any shifting in the hearing decibels and maintain that the Veteran's hearing was not normal, as she indicated, during service.  The Board observes that when converted, the separation audiogram actually appears to show better hearing than the entrance examination.  Nonetheless, the VA examiner indicated (within the tinnitus evaluation) that there was "no threshold shift" and it is unclear whether the examiner meant that there was no significant threshold shift as there did appear to be some changes at the various Hertz level.  

In light of the foregoing, the Board finds that an addendum opinion should be obtained from the VA examiner, or, if unavailable, another VA examiner regarding the Veteran's bilateral hearing loss and tinnitus.  The examiner should convert the audiometric findings, discuss any decibel shifts, and comment on the Veteran's contentions that tinnitus and hearing loss began during service and persisted thereafter, becoming worse in recent years.  In that regard, the lay evidence should be considered and discussed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from the VA examiner who conducted the March 2012 audiological evaluation, or, if unavailable, from another examiner.  The examiner should convert the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, on the entrance examination.  With regard to both the right and left ears, the examiner should indicate if there was a threshold shift during service for the better or worse and provide an assessment thereof.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss and tinnitus are related to service or were manifest within one year of service.  The examiner should consider and comment on the Veteran's competent lay contentions that tinnitus and hearing loss began during service and persisted thereafter, becoming worse in recent years.  

A rationale for any opinion expressed should be provided.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If either issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

